Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action brought by Gust Pappas against Louis Demarco to recover damages for personal injuries sustained by being struck by defendant’s automobile in 1921. The automobile in question belonged to the defendant and was being operated by one Wetters, his chauffeur, at the time of the accident. The defendant was engaged in the restaurant business and his automobile was, a part of each day, placed in service for hire. The plaintiff in his evidence showed that Wetters was a regular employed chauffeur and that he was driving the defendant’s car at the time of the accident. •
At the close of the plaintiff’s evidence defendant made a motion for a directed verdict upon the ground that there was no evidence to show that the chauffeur was engaged in the business of the owner at the time the accident occurred. This motion was overruled by the trial court. The defendant then offered evidence to show that the chauffeur had taken the car against the express orders of the defendant. The jury returned a verdict for' the plaintiff in the sum of $12,0010. Defendant prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. Where an automobile is being operated by a regular employed chauffeur of the owner, there is a presumption that at the time it was being so operated, it was being used in the business of the defendant.
Th's is an important case.